DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a method comprising using the claimed recombinant AAV vector with adipose tissue specific promoter, does not reasonably provide enablement for having a method for preventing any or all diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to a method for making an adeno-associated virus (AAV)  viral vector with specific adipose tissue expression property to deliver some therapeutic protein or polypeptide molecule  specifically to the adipose tissue and method for using such AAV vector to treat a disease associated with  the molecule disorder related disease . However, the scope of the claims is read on prevent any or all disease.
The state of art only teaches that AAV can be constructed genetically as an expression vector for delivery a therapeutic molecule from protein, polypeptide, or peptide of small RNA molecule etc. to a host. However, there is no report teaches that AAV can be used as an expression vector to produce a preventive effect toward any or all disease if AAV is used as an expression vector. 
The specification has not provide a sufficient evidence to support the broad scope of claims read on a method capable of prevention of disease. There is no any adequate guidance regarding how to using the method capable of preventing a disease. 
Therefore, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention. 
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 recites the limitation "the basal aP2; " and  "the basal UCP1 " promoter in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the CAG regulatory region” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the adipose-specific basal aP2enhancer " and  "the adipose-specific  UCP1 enhancer " promoter in claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation  “the basal rat -specific  UCP1 enhancer " promoter in claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation  “the woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE)” " in claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10  recites the limitation  “the vicinity of said adipocyte”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 6-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (Human Gene Therapy, 2006, Vol. 17, pp. 921-928), Hori et al. (WO 2010/010887 A1), Zhang et al. (Molecular Therapy 2005), Loeb et al. (Human Gene Therapy, 1999, Vol. 10, No. 14, pp. 2295-2305).
The claims under the rejection are directed to a  method for treating and/or preventing a disease which requires the expression of a polynucleotide of interest in the adipose tissue comprising an adeno-associated viral 5vector (AAV) comprising a recombinant viral genome wherein said recombinant viral genome comprises an expression cassette, said expression cassette comprising an adipose tissue-specific transcriptional regulatory region operatively linked to a polynucleotide of interest. The  serotype of said AAV is selected from the group consisting of AAV6, AAV7, AAV8, and AAV9 or AAV2, wherein the adipose tissue-specific transcriptional regulatory region comprises a promoter region selected from the group consisting of the basal 15aP2 promoter and the basal UCP1 promoter. The expression cassette further comprises a post- 5transcriptional regulatory region, wherein the post-transcriptional regulatory region is the Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE). The adeno-associated virus ITRs are AAV2 ITRs. The adipose tissue can be any adipose tissues including white or brown adipose tissue . The adeno-associated viral vector is administered systemically or locally.
Mizukami et al. teach utility of adeno-associated virus (AAV) serotype 2 vector -mediated gene transfer particularly to adipose tissue as a novel target for an in vivo gene transfer application. Because it is the adipose tissue presents a number of attractive features of gene therapy applications. (See Abstract, and Methods and results sections). However, Mizukami et al. do not teach the AAV 2 vector comprises an adipose tissue-specific transcriptional regulatory region operatively linked to a polynucleotide of interest
Hori et al. teach a teach an AAV vector (page 6, 8 paragraph) with an expression cassette that comprises the aP2 promoter (e.g. SEQ ID NO: 22) operably linked to a foreign gene (page 4), and adipose tissue transcriptional regulatory element. 
Regarding claims 4 and 5, Hori et al. teach that an enhancer region of the aP2 promoter is included (page 7, and page 4 discussing the enhancer region of SEQ ID NOs: 21 and 23 which are also portions of the aP2 gene). 
Regarding claim 6, Hori et al. teach that the aP2 promoter can be used (see page 3). Regarding claim 7, Hori et al. teach a construct with the API transcription factor (see figure 1). 
Because the instant specification states that a post-transcriptional regulatory region is "any polynucleotide that facilitates the expression, stabilization, or localization of the sequences contained in the cassette or the resulting gene product.” Therefore, a transcription factor satisfies this definition.
Regarding claim 8, Hori et al. teach a therapeutic agent which comprises the expression vector (see pages 5-6).
Regarding claim 11, Hori et al. teach that the polynucleotide of interest encodes an alkaline phosphatase gene (see page 5).
Hori et al. do not teach an AAV6, AAV7, AAV8, or AAV9 vector.  However, Zhang et al. teach an adipose tissue transduction using AAV8 vectors that is able to increased expression over AAV1 vectors. 
Hori et al. do not teach using an AAV vector to expressing a Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE). However, Loeb et al. a woodchuck hepatitis virus posttranscriptional regulatory element (WPRE) that can stimulate the expression of intronless viral messages. They find that the WPRE can stimulate the expression of GFP when the gene is delivered by transfection or transduction with recombinant adeno-associated virus (AAV). A significantly enhancement occurred both during transient expression and when the gene is stably incorporated into the genome of target cells. They concluded that WPRE is an effective tool for increasing the long-term expression of transgenes in gene therapy.
Therefore, prior to the effective filing date of the claimed invention, it would have been obvious for person with an ordinary skill in the art to be motivated by the cited references in combination to use AAV2 vector taught by Mizukami et al. to deliver a gene of interest into an adipose tissue specifically by using  adipose tissue specific  transcriptional regulatory element taught by Hori, et al. Zhang et al. or Brandon et al. and further in light of teachings by Loeb et al. to construct an AAV vector taught by Hori et al. and Zhang et al. with an elements taught by Loeb et al.  to produce a recombinant AAV8 expression with an enhanced gene expression property with a reasonable expectation of success of an expected result. 
Thus,  the claimed invention as a whole is prima facie obvious absence any unexpected result. 
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



 	/BAO Q LI/           Primary Examiner, Art Unit 1648